Syllabus by
MARSHALL, CJ.
PERSONAL PROPERTY
(420 J) Where a certificate of stock in a corporation is issued in the joint names of two persons by their agreement and consent the delivery of the certificate to one is a delivery to both and the possession of one is the posession of both.
While joint tenancy with the incidental right of survivorship does not exist in Ohio parties may nevertheless contract for a joint ownership with the right of survivor-ship and at the death of one of the joint owners the survivor succeeds to the title to the entire interest, not upon the principle of survivorship as„an incident to the joint tenancy but by the operative provisions of the contract.
DECEDENTS’ ESTATES
(220 Wg) Where two persons purchase property to be owned by them in common during teir joint lives and at the death of either to become the property of the other each party has. .an undivided one-half interest during their joint lives and each has a vested estate in remainder in the one-half interest of the other.
Kinkade, Robinson, Jones, Matthias, Day and Allen, JJ, concur.